UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2218



MESFIN BEZU,

                                               Plaintiff - Appellant,

          versus


RADIO SHACK CORPORATION,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis III, District
Judge. (CA-02-1846-A)


Submitted:   August 26, 2004              Decided:   September 1, 2004


Before WIDENER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mesfin Bezu, Appellant Pro Se. Teresa Burke Wright, JACKSON LEWIS,
LLP, Vienna, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Mesfin Bezu appeals the district court’s order granting

summary judgment in favor of his former employer in this action

under the Americans with Disabilities Act.    We have reviewed the

record, including the transcript of the hearing on the motion for

summary judgment, and find no reversible error.    Accordingly, we

affirm for the reasons stated by the district court at the hearing.

See Bezu v. Radio Shack Corp., No. CA-02-1846-A (E.D. Va. filed

Aug. 1, 2003 & entered Aug. 4, 2003).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -